EXHIBIT 16.1 August 17, 2010 Securities and Exchange Commission Office of the Chief Accountant treet, N.E. Washington, DC 20549-756 1 Commissioners: We have read the disclosures included in Item 4.01 (a) of Form 8-K dated August 17, 2010, of Studio One, Inc., filed with the Securities and Exchange Commission and are in agreement with the statements concerning our firm in that paragraph. We have no basis to agree or disagree with the other statements included in such Form 8-K. Sincerely, /s/ Mantyla McReynolds, LLC Mantyla McReynolds, LLC
